Per Curiam.
The court erred in failing to give proper effect to the two proceedings instituted in April, 1926, for the non-payment of the rent by defendant of premises in question. The final orders in those proceedings are conclusive as to the existence of the relation of landlord and tenant between the parties, the occupation of the tenant, the terms and nature thereof, and that some rent was due and unpaid.
Judgment reversed, with thirty dollars costs, and judgment directed for the plaintiff as prayed for in the complaint.
All concur. Present — Lydon, Levy and Crain, JJ.